The questions involved herein arise on motion of defendants in error to dismiss this proceeding. *Page 239 
The only assignments of error relied upon by the plaintiffs in error for reversal of the cause are errors alleged to have occurred at the trial.
Motion for new trial being overruled on November 6, 1913, plaintiffs were allowed 90 days within which to make and serve a case-made. Within the time, on January 27th following, plaintiffs procured an extension of 30 days' time from January 28, 1914, within which to make and serve said case-made. The case-made was not served until the 29th day of February, 1914, which was after the expiration of the time granted. The case-made is a nullity. Saxon v. Hardin, 29 Okla. 17,118 P. 264.
There being no questions presented by the record which can be considered in this court, the appeal is dismissed.
All the Justices concur.